           Case 2:20-cv-00888-JAD-BNW Document 13 Filed 07/20/20 Page 1 of 4



1    Maurice VerStandig, Esq.
     Nevada Bar No.: 15346
2    THE VERSTANDIG LAW FIRM, LLC
3
     1452 W. Horizon Ridge Pkwy, #665
     Henderson, Nevada 89012
4    Telephone: (301)444-4600
     Facsimile: (301)444-4600
5    Email: mac@mbvesq.com
     Counsel for Ms. Ball, Mr.
6    Prignano and Jane Roe
7
                                   UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA

9     ALYSSA BALL,                                 *
                                                   *
10    JOHN PRIGNANO,                               *
                                                   *
11
                and                                *
12                                                 *    Case No. 2:20-cv-888 -JAD-BNW
      JANE ROE,                                    *
13                                                 *
                Plaintiffs,                        *
14                                                 *
                v.                                 *
15                                                 *
16
      SKILLZ INC.,                                 *
                                                   *
17              Defendant.                         *

18                       MOTION FOR LEAVE TO FILE SUPPLEMENTAL
                       CERTIFICATE OF INTERESTED PARTIES UNDER SEAL
19
            Come now Alyssa Ball (“Ms. Ball”), John Prignano (“Mr. Prignano”), and Jane Roe
20

21   (collectively, the “Plaintiffs”), by and through undersigned counsel, pursuant to Local Rule IA

22   10-5(a), and move this Honorable Court to permit them leave to file a supplemental certificate of

23   interested parties (the “Supplemental Certificate”) under seal, and in support thereof state as
24
     follows:
25

26

27
                                  MOTION FOR LEAVE TO FILE SUPPLEMENTAL
28                            CERTIFICATE OF INTERESTED PARTIES UNDER SEAL - 1
              Case 2:20-cv-00888-JAD-BNW Document 13 Filed 07/20/20 Page 2 of 4



1       I.       Introduction
2             As noted more expansively in a motion for leave to proceed under fictitious name being
3
     filed herewith (the “Fictitious Name Motion”), Jane Roe is joining the above-captioned
4
     litigation as a co-plaintiff. In the amended pleading in which she enters this case (also being
5
     filed herewith), Jane Roe makes allegations related to her own compulsive gambling, the impact
6
     of that gambling on her mental health, suicidal inclinations she experienced, and related harms
7

8
     she has suffered of a deeply personal nature. These allegations stand in marked contrast to

9    those of Ms. Ball and Mr. Prignano, whose names were openly disclosed at the time of this

10   case’s commencement and whose claims herein largely concern being allegedly cheated by
11   Skillz, Inc. (the “Defendant”) and having their monies seized by the Defendant.
12
              The Plaintiffs are required to file a supplemental certificate of interested parties
13
     indicating Jane Roe’s interest in these proceedings. See Local Rule 7.1-1(c). Doing so will
14
     require revelation of her true name which, if made public, will serve to obviate her efforts to
15
     proceed herein under a fictitious name. As such, and as extrapolated upon below, the Plaintiffs
16

17   seek leave to make this filing under seal.

18      II.      Argument: Filing Under Seal is Warranted

19            Allowing Jane Roe to file the Supplemental Certificate under seal will permit the subject

20   filing to serve its express purpose while also ensuring Jane Roe’s identity remain private
21
     pending adjudication of the Fictitious Name Motion. The Amended Certificate is not an
22
     adversarial filing, does not speak to any matter of public interest, and serves only as a
23
     mechanism to allow the judges of this Honorable Court to assess this matter for potential
24
     recusal. This mechanism will remain fully intact even if the filing is made under seal.
25

26

27
                                MOTION FOR LEAVE TO FILE SUPPLEMENTAL
28                          CERTIFICATE OF INTERESTED PARTIES UNDER SEAL - 2
           Case 2:20-cv-00888-JAD-BNW Document 13 Filed 07/20/20 Page 3 of 4



1           The Local Rules of this Honorable Court are express that certificates of interested parties
2    “are made to enable judges of the court to evaluate possible disqualifications or recusal.” Local
3
     Rule 7.1-1(a).
4
            Jane Doe does not seek to mask her name from this Honorable Court. To the contrary,
5
     she is filing alongside this motion the Supplemental Certificate which states her real name so as
6
     to ensure the “judges of the court” are able “to evaluate possible disqualification or recusal.”
7

8    Her identity is also being disclosed to the Defendant, through its counsel of record.

9           Rather, Jane Roe seeks to shield her name from the public in light of the immensely

10   personal, perceptively embarrassing narrative that underlies her case. Her recitation of damages
11
     in the amended complaint includes references to personal addiction, the incursion of debt to
12
     feed that addiction, combatting suicidal inclinations, seeking help from a support group,
13
     receiving professional mental health assistance, being prescribed medications as part of that
14
     professional course of treatment, and related deeply sensitive matters.
15

16
            As noted in the Fictitious Name Motion, the use of pseudonyms is permitted “to protect

17   a person from… personal embarrassment” and “to preserve privacy in a matter of sensitive and

18   highly personal nature…” Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067–68
19   (9th Cir. 2000) (quoting United States v. Doe, 655 F.2d 920, 922 n. 1 (9th Cir. 1981); citing Doe
20
     v. Madison School Dist. No. 321, 147 F.3d 832, 834 n. 1 (9th Cir. 1998)).
21
            If Jane Roe is going to proceed under a pseudonym herein, as urged in the Fictitious
22
     Name Motion, it is necessary for her Supplemental Certificate to be filed under seal or the
23
     whole purpose of a fictitious name will be defeated. Accordingly, in light of the purposes
24

25   underlying the filing of certificates of interested parties, and the law governing the use of

26   fictitious names, she respectfully asks that the Supplemental Certificate be sealed.

27
                               MOTION FOR LEAVE TO FILE SUPPLEMENTAL
28                         CERTIFICATE OF INTERESTED PARTIES UNDER SEAL - 3
           Case 2:20-cv-00888-JAD-BNW Document 13 Filed 07/20/20 Page 4 of 4



1       III.      Conclusion
2              WHEREFORE, Alyssa Ball, John Prignano, and Jane Roe respectfully pray this
3
     Honorable Court (i) permit them to file the Supplemental Certificate under seal, and (ii) afford
4
     such other and further relief as may be just and proper.
5

6                                                     Respectfully submitted,
7

8
                                                      /s/ Maurice B. VerStandig
                                                      Maurice B. VerStandig, Esq.
9                                                     Bar No. 15346
                                                      The VerStandig Law Firm, LLC
10                                                    1452 W. Horizon Ridge Pkwy, #665
                                                      Henderson, Nevada 89012
11                                                    Telephone: 301-444-4600
                                                      Facsimile: 301-444-4600
12
                                                      Electronic Mail: mac@mbvesq.com
13                                                    Counsel for the Plaintiffs

14
                                        CERTIFICATE OF SERVICE
15
               I certify that on this 20th day of July, 2020, I have caused a true and accurate copy of the
16
     foregoing to be served on the following person via this Honorable Court’s CM/ECF system:
17

18   E. Leif Reid, Esq.
     Lewis Roca Rothgerber Christie LLP
19   One East Liberty Street, Suite 300
     Reno, Nevada 89501-2128
20   lreid@lrrc.com
     Counsel for the Defendant
21

22
                                                             /s/ Maurice B. VerStandig
23                                                           Maurice B. VerStandig

24

25

26

27
                                 MOTION FOR LEAVE TO FILE SUPPLEMENTAL
28                           CERTIFICATE OF INTERESTED PARTIES UNDER SEAL - 4
